                    Case 2:20-cv-03619 Document 1 Filed 04/20/20 Page 1 of 12 Page ID #:1


               1   GIBSON, DUNN & CRUTCHER LLP
                   THEODORE J. BOUTROUS JR., SBN 132099
               2       tboutrous@gibsondunn.com
                   RICHARD J. DOREN, SBN 124666
               3       rdoren@gibsondunn.com
                   DEBORAH L. STEIN, SBN 224570
               4       dstein@gibsondunn.com
                   333 South Grand Avenue
               5   Los Angeles, CA 90071-3197
                   Tel.: 213.229.7000
               6   Fac.: 213.229.7520
               7   ROBINSON & COLE LLP
               8   STEPHEN E. GOLDMAN
                        sgoldman@rc.com
               9   WYSTAN M. ACKERMAN
                        wackerman@rc.com
          10       Motions for pro hac vice admission forthcoming
                   280 Trumbull Street
          11       Hartford, CT 06103
                   Tel.: 860.275.8200
          12       Fac.: 860.275.8299
          13       Attorneys for Plaintiff Travelers Casualty
                   Insurance Company of America
          14
          15                              UNITED STATES DISTRICT COURT
          16                             CENTRAL DISTRICT OF CALIFORNIA

          17
                   TRAVELERS CASUALTY                           CASE NO. 2:20-cv-03619
          18       INSURANCE COMPANY OF
                   AMERICA,                                     COMPLAINT FOR DECLARATORY
          19
                                      Plaintiff,                JUDGMENT AND DEMAND FOR
          20                                                    JURY TRIAL
                         v.
          21
                   GERAGOS & GERAGOS, A
          22       PROFESSIONAL CORPORATION,
          23                          Defendant.
          24
          25
          26
          27
          28

Gibson, Dunn &

Crutcher LLP
                    Case 2:20-cv-03619 Document 1 Filed 04/20/20 Page 2 of 12 Page ID #:2


               1         Plaintiff Travelers Casualty Insurance Company of America (“Travelers”)
               2   alleges as follows:
               3                                    Nature of the Action
               4         1.     Travelers brings this action for a declaratory judgment under two business
               5   owners insurance policies that Travelers issued to Defendant Geragos & Geragos, A
               6   Professional Corporation (“G&G”) (the “Policies”). Travelers seeks a declaration that
               7   it has no obligation under the Policies for G&G’s claimed losses of business income
               8   related to the worldwide pandemic caused by the virus SARS-CoV-2 (the “COVID-19
               9   Pandemic”). Certified copies of the Policies are attached as Exhibits A and B hereto.
          10             2.     Travelers understands that the COVID-19 Pandemic has affected the
          11       public and the vast majority of businesses throughout the country (and world) in
          12       unprecedented ways. But these challenging and unfortunate circumstances do not
          13       create insurance coverage for losses that fall outside the terms of a policyholder’s
          14       insurance contract.
          15             3.     Here, G&G claims that it lost revenues because of stay-at-home orders
          16       and court closures. While Travelers is taking many steps to support its customers
          17       during this challenging time, G&G did not purchase insurance for the losses that G&G
          18       now claims. Even without reference to their exclusions, the Policies require “direct
          19       physical loss or damage” to property, and the presence or suspected presence of a virus
          20       does not constitute the requisite “direct physical loss or damage.”
          21             4.     Moreover, the Policies have very specific exclusions stating that losses
          22       resulting from a virus or bacteria, including business income losses, are not covered.
          23       Specifically, the Policies exclude coverage for “loss or damage caused by or resulting
          24       from any virus, bacterium or other microorganism that induces or is capable of
          25       inducing physical distress, illness or disease,” and make clear that this exclusion
          26       applies to “forms or endorsements that cover business income, extra expense, rental
          27       value or action of civil authority.” There can be no doubt that the SARS-CoV-2 virus
          28

Gibson, Dunn &

Crutcher LLP
                                                               1
                    Case 2:20-cv-03619 Document 1 Filed 04/20/20 Page 3 of 12 Page ID #:3


               1   is capable of inducing physical distress, illness or disease. Under the plain terms of the
               2   Policies, the COVID-19 Pandemic is not a “covered cause of loss.”
               3         5.     For these and other reasons, the Policies do not afford coverage for
               4   G&G’s claimed loss of income.
               5                                            Parties
               6         6.     Plaintiff Travelers is a corporation incorporated under the laws of
               7   Connecticut with its principal place of business in Hartford, Connecticut.
               8         7.     Defendant G&G is a law firm and professional corporation incorporated
               9   under the laws of California with its principal place of business in Los Angeles,
          10       California. Its California offices are located at 644 South Figueroa Street, Los
          11       Angeles, California 90017, the premises described under one of the Policies. See
          12       Exhibit A. G&G is registered with the New York State Department of State as a
          13       foreign professional corporation, and has offices at West 24th Street, New York, New
          14       York, which is the described premises under the second of the Policies. See Exhibit B.
          15                                       Jurisdiction and Venue
          16             8.     This Court has subject matter jurisdiction over this action pursuant to 28
          17       U.S.C. § 1332 because the parties are citizens of different states and the amount in
          18       controversy exceeds $75,000, exclusive of interest and costs. Travelers is a citizen of
          19       Connecticut, and G&G is a citizen of California. Based on information provided by
          20       G&G to Travelers in connection with the underwriting of its policies, G&G has annual
          21       revenues in excess of $3 million and is claiming lost business income (and rent from a
          22       tenant) for more than 30 days. This Court has personal jurisdiction over G&G because
          23       it is incorporated in California, has its principal place of business in Los Angeles, and
          24       the losses of business income claimed by G&G include losses arising out of the
          25       suspension or limitation of operations of the Los Angeles office of G&G.
          26             9.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) and (2)
          27       and § 1391(c)(2) and (d) because G&G is deemed to reside in this District, where there
          28

Gibson, Dunn &

Crutcher LLP
                                                               2
                    Case 2:20-cv-03619 Document 1 Filed 04/20/20 Page 4 of 12 Page ID #:4


               1   is personal jurisdiction over G&G, and a substantial part of the events or omissions
               2   giving rise to the claim occurred in this District.
               3                                              Facts
               4         10.    Travelers issued the Policies to G&G for the policy period of December
               5   16, 2019 to December 16, 2020.
               6         11.    In or about late 2019, a novel coronavirus was first identified in Wuhan,
               7   China. Scientists have named that virus SARS-CoV-2, and have named the disease
               8   caused by that virus COVID-19.
               9         12.    SARS-CoV-2 induces or is capable of inducing physical distress, illness
          10       or disease, namely COVID-19.
          11             13.    On or about April 1, 2020, G&G’s insurance broker, Jane Gray, contacted
          12       Travelers and reported claims for loss of business income related to the COVID-19
          13       Pandemic. The broker advised that G&G closed its business in light of directives
          14       issued by government officials in California and New York (the “Governmental
          15       Orders”), and was suffering an ongoing loss of business income as a result of closing
          16       its law firm’s physical offices. At the same time, the broker advised Travelers that
          17       Mark Geragos, the chief executive officer of G&G, was “busy on cases” and difficult
          18       to reach.
          19             14.    On or about April 7, 2020, a Travelers claim professional spoke with Mr.
          20       Geragos. Mr. Geragos asserted that SARS-CoV-2 purportedly causes physical damage
          21       because other countries impacted by the COVID-19 Pandemic have fumigated public
          22       spaces, and scientists have found that SARS-CoV-2 is detectable in aerosols and on
          23       certain surfaces for particular periods of time. Mr. Geragos further asserted that he
          24       was claiming loss of business income due to the Governmental Orders and courts
          25       being closed. With respect to the New York office, Mr. Geragos stated that he was
          26       claiming loss of rent because G&G also has a tenant in the building. The Travelers
          27       claim professional advised Mr. Geragos that a virus is not a covered peril under the
          28       Policies.

Gibson, Dunn &

Crutcher LLP
                                                                3
                    Case 2:20-cv-03619 Document 1 Filed 04/20/20 Page 5 of 12 Page ID #:5


               1         15.    On April 20, 2020, Travelers informed G&G, by letter, of its coverage
               2   determination.
               3                           Overview of Certain Policy Provisions
               4         16.    The Policies include Business Income coverage, for which the grant of
               5   coverage provides, in relevant part:
               6
                                (2) We will pay for the actual loss of Business Income you sustain
               7                    due to the necessary “suspension” of your “operations” during
                                    the “period of restoration”. The “suspension” must be caused
               8                    by direct physical loss of or damage to property at the
                                    described premises. The loss or damage must be caused by or
               9                    result from a Covered Cause of Loss. . . . .
          10
                                (3) With respect to the requirements set forth in Paragraph (2)
          11                        above, if you rent, lease or occupy only part of the site at
                                    which the described premises are located, the described
          12                        premises means:
          13                          (a) The portion of the building which you rent, lease or
          14                              occupy; and

          15                          (b) Any area within the building or on the site at which the
                                          described premises are located, if that area services, or is
          16                              used to gain access to, the described premises.
          17       (Ex. A at 78-79 (underscore added); Ex. B at 278-79 (same).) The Policies define the
          18       term “suspension” as “a. The partial or complete cessation of your business activities;
          19       or b. That a part or all of the described premises is rendered untenantable.” (Ex. A at
          20       115; Ex. B at 315.) The Policies define the term “operations” as “your business
          21       activities occurring at the described premises and the tenantability of the described
          22       premises.” (Id.)
          23             17.    The Policies include Civil Authority coverage, for which the grant of
          24       coverage provides, in pertinent part, as follows:
          25                    g. Civil Authority
          26                    (1) When the Declarations show that you have coverage for Business
                                    Income and Extra Expense, you may extend that insurance to apply
          27                        to the actual loss of Business Income you sustain and reasonable and
          28                        necessary Extra Expense you incur caused by action of civil authority
                                    that prohibits access to the described premises. The civil authority
Gibson, Dunn &

Crutcher LLP
                                                               4
                    Case 2:20-cv-03619 Document 1 Filed 04/20/20 Page 6 of 12 Page ID #:6


               1                    action must be due to direct physical loss of or damage to property at
                                    locations, other than described premises, that are within 100 miles of
               2                    the described premises, caused by or resulting from a Covered Cause
               3                    of Loss.

               4               (2) The coverage for Business Income will begin 24 hours after the time
                                   of that action and will apply for a period of three consecutive weeks
               5                   after coverage begins.
               6   (Ex. A at 91 (underscores added); Ex. B at 291 (same).)
               7         18.   The Policies include a Coverage Extension entitled Business Income and
               8   Extra Expense From Dependent Property, which provides, in pertinent part, as follows:
               9               d. Business Income and Extra Expense From Dependent Property
          10                   (1) When the Declarations show that you have coverage for Business
                                   Income and Extra Expense, you may extend that insurance to apply
          11                       to the actual loss of Business Income you sustain and reasonable and
                                   necessary Extra Expense you incur due to the “suspension” of your
          12                       “operations” during the “period of restoration”. The “suspension”
                                   must be caused by direct physical loss or damage at the premises of a
          13                       Dependent Property, caused by or resulting from a Covered Cause of
          14                       Loss.
          15                   (2) Dependent Property means property operated by others whom you
                                   depend on to:
          16                         (a) Deliver materials or services (other than “water supply
          17                              services,” “communication supply services” or “power supply
                                          services”) to you, or to others for your account (Contributing
          18                              Locations);
          19                         (b) Accept your products or services (Recipient Locations);
                                     (c) Manufacture products for delivery to your customers under
          20                              contract for sale (Manufacturing Locations); or
          21                         (d) Attract customers to your business (Leader Locations).
          22                   ...
          23                   (6) The most we will pay for Business Income and Extra Expense under
                                   this Coverage Extension in any one occurrence is $10,000, regardless
          24                       of the number of described premises or number of Dependent
                                   Properties involved.
          25
          26       (Ex. A at 89-90 (underscore added); Ex. B at 289-90 (same).)
                         19.   The Policies provide as follows with respect to Covered Causes of Loss:
          27
                               4. Covered Causes of Loss
          28
                                  RISKS OF DIRECT PHYSICAL LOSS unless the loss is:
Gibson, Dunn &

Crutcher LLP
                                                             5
                    Case 2:20-cv-03619 Document 1 Filed 04/20/20 Page 7 of 12 Page ID #:7


               1                      a.   Limited in Paragraph A.5., Limitations; or
               2                      b.   Excluded in Paragraph B., Exclusions.
               3   (Ex. A at 79-80; Ex. B at 279-80.)
               4         20.   The Policies contain an endorsement entitled “EXCLUSION OF LOSS
               5   DUE TO VIRUS OR BACTERIA,” which provides, in pertinent part, as follows:
               6               This endorsement modifies insurance provided under the following:
               7               COMMERCIAL PROPERTY COVERAGE PART
               8               ...
                               A. The exclusion set forth in Paragraph B. applies to all coverage under
               9                    all forms and endorsements that comprise this Coverage Part or
          10                        Policy, including but not limited to forms or endorsements that cover
                                    property damage to buildings or personal property and forms or
          11                        endorsements that cover business income, extra expense, rental value
                                    or action of civil authority.
          12
                               B. We will not pay for loss or damage caused by or resulting from any
          13                        virus, bacterium or other microorganism that induces or is capable of
                                    inducing physical distress, illness or disease.
          14
                   (Ex. A at 195 (underscores added); Ex. B at 396 (materially same).)
          15
                         21.   The Policies contain the following exclusion:
          16
                               We will not pay for loss or damage caused directly or indirectly by any of
          17                   the following. Such loss or damage is excluded regardless of any other
          18                   cause or event that contributes concurrently or in any sequence to the loss.
                               These exclusions apply whether or not the loss event results in widespread
          19                   damage or affects a substantial area.
          20                   a. Ordinance or Law
          21                   (1) The enforcement of any ordinance or law:
                                      (a) Regulating the construction, use or repair of any property; or
          22
                                      (b) Requiring the tearing down of any property, including the cost
          23                              of removing the debris.
          24                   (2) This exclusion, Ordinance or Law, applies whether the loss results
                                    from:
          25
                                      (a) An ordinance or law that is enforced even if the property has
          26                              not been damaged;
          27       (Ex. A at 98 (underscores added); Ex. B at 298 (same).)
          28

Gibson, Dunn &

Crutcher LLP
                                                             6
                    Case 2:20-cv-03619 Document 1 Filed 04/20/20 Page 8 of 12 Page ID #:8


               1         22.     The Policies contain the following exclusions:
               2                 2.   We will not pay for loss or damage caused by or resulting from any
                                      of the following:
               3
                                       ...
               4
                                       b. Delay, loss of use or loss of market.
               5                       ...
               6                       d.
               7                               ...
               8                             (8) Contamination by other than “pollutants”.
                                 3.   We will not pay for loss or damage caused by or resulting from any
               9                      of the following under Paragraphs a. through c. But if an excluded
          10                          cause of loss that is listed in Paragraphs a. and b. below results in a
                                      Covered Cause of Loss, we will pay for the resulting loss or damage
          11                          caused by that Covered Cause of Loss.
          12                           ...
          13                           b. Acts or decisions, including the failure to act or decide, of any
                                             person, group, organization or governmental body.
          14
                   (Ex. A at 100-02; Ex. B at 300-02.)
          15
                                      Application of the Policies to G&G’s Claims:
          16
                              The Claims Do Not Fall Within the Policies’ Grants of Coverage
          17
                         23.     There is no coverage for G&G’s claimed losses of business income under
          18
                   the Business Income provision quoted in Paragraph 16 above because any suspension
          19
                   of G&G’s operations was not “caused by direct physical loss of or damage to property
          20
                   at the described premises.” (Ex. A at 78-79; Ex. B at 278-79.) In addition, the
          21
                   presence of SARS-CoV-2 on a surface would not cause physical damage to that
          22
                   surface.
          23
                         24.     Moreover, there can be no coverage for G&G’s claimed losses of business
          24
                   income under the Business Income provision because the COVID-19 Pandemic is not
          25
                   a Covered Cause of Loss.
          26
                         25.     There is no coverage for G&G’s claimed losses of business income under
          27
                   the Civil Authority provision quoted in Paragraph 17 above because the Governmental
          28

Gibson, Dunn &

Crutcher LLP
                                                               7
                    Case 2:20-cv-03619 Document 1 Filed 04/20/20 Page 9 of 12 Page ID #:9


               1   Orders were not “due to direct physical loss of or damage to property at locations,
               2   other than described premises, that are within 100 miles of the described premises.”
               3   (Ex. A at 91; Ex. B at 291.) The presence of SARS-CoV-2 on a surface would not
               4   cause physical damage to that surface. And, again, the COVID-19 Pandemic is not a
               5   Covered Cause of Loss, vitiating any possible coverage. Moreover, the Government
               6   Orders do not prohibit all access to G&G’s premises.
               7         26.    There is no coverage for G&G’s claimed losses of business income under
               8   the Business Income and Extra Expense From Dependent Property provision quoted in
               9   Paragraph 18 above because any suspension of G&G’s operations was not “caused by
          10       direct physical loss or damage at the premises of a Dependent Property” within the
          11       meaning of the Policies. Any temporary closure or limitation of operations of courts in
          12       which G&G conducts litigation was the result of governmental actions taken to slow
          13       the spread of the COVID-19 Pandemic, not the result of direct physical loss or damage
          14       at the premises of a Dependent Property. In addition, the presence of SARS-CoV-2 on
          15       a surface would not cause physical damage to that surface. Moreover, the COVID-19
          16       Pandemic is not a Covered Cause of Loss.
          17        Application of the Policies to G&G’s Claims: Several Exclusions Bar Coverage
          18             27.    Moreover, even if there were the requisite “direct physical loss of or
          19       damage to property at the described premises,” “direct physical loss of or damage to
          20       property at locations, other than described premises, that are within 100 miles of the
          21       described premises” or “direct physical loss or damage at the premises of a Dependent
          22       Property,” any such direct physical loss or damage would not be caused by a Covered
          23       Cause of Loss, based on the “EXCLUSION OF LOSS DUE TO VIRUS OR
          24       BACTERIA” quoted in Paragraph 20 above. This provision excludes “loss or damage
          25       caused by or resulting from any virus, bacterium or other microorganism that induces
          26       or is capable of inducing physical distress, illness or disease.” SARS-CoV-2 is a virus
          27       that induces or is capable of inducing physical distress, illness or disease.
          28

Gibson, Dunn &

Crutcher LLP
                                                                8
                   Case 2:20-cv-03619 Document 1 Filed 04/20/20 Page 10 of 12 Page ID #:10


               1          28.   G&G’s claimed losses of business income are also excluded, to the extent
               2   applicable, by the exclusions referenced in Paragraphs 21 and 22 above.
               3                                         COUNT ONE
               4                  (Declaratory Judgment Pursuant to 28 U.S.C. § 2201)
               5          29.   Travelers repeats and re-alleges the allegations contained in Paragraphs 1
               6   through 28 above, as if fully set forth herein.
               7          30.   G&G has made claims for and requested that Travelers provide coverage
               8   under the Policies for claimed business income losses related to the COVID-19
               9   Pandemic.
          10              31.   Travelers has denied coverage for the claims made by G&G.
          11              32.   An actual controversy has arisen as to whether, under the terms,
          12       conditions, exclusions and limitations of the Policies, Travelers has an obligation to
          13       provide coverage for the losses claimed by G&G.
          14              33.   Pursuant to 28 U.S.C. § 2201, Travelers is entitled to a declaration that,
          15       under the Policies, it has no obligation to provide coverage for the losses claimed by
          16       G&G.
          17                                     REQUESTS FOR RELIEF
          18              WHEREFORE, Travelers respectfully requests that the Court grant it the
          19       following relief:
          20              A.    Enter a declaratory judgment that the Policies do not provide coverage for
          21                    the losses claimed by G&G; and

          22              B.    Grant such other relief as this Court deems just and appropriate.
          23       Dated: April 20, 2020                 GIBSON, DUNN & CRUTCHER LLP
          24                                             By: /s/ Theodore J. Boutrous, Jr.
                                                         Theodore J. Boutrous Jr., SBN 132099
          25
                                                          tboutrous@gibsondunn.com
          26                                             Richard J. Doren, SBN 124666
                                                          rdoren@gibsondunn.com
          27
                                                         Deborah L. Stein, SBN 224570
          28                                              dstein@gibsondunn.com

Gibson, Dunn &

Crutcher LLP
                                                                9
                   Case 2:20-cv-03619 Document 1 Filed 04/20/20 Page 11 of 12 Page ID #:11


               1                                    333 South Grand Avenue
               2                                    Los Angeles, CA 90071-3197
                                                    Tel.: 213.229.7000
               3                                    Fac.: 213.229.7520
               4
                                                    ROBINSON & COLE LLP
               5                                    Stephen E. Goldman (pro hac vice forthcoming)
               6                                      sgoldman@rc.com
                                                    Wystan M. Ackerman (pro hac vice forthcoming)
               7                                      wackerman@rc.com
               8                                    280 Trumbull Street
                                                    Hartford, CT 06103
               9                                    Tel.: 860.275.8200
          10                                        Fac.: 860.275.8299
          11                                        Attorneys for Plaintiff Travelers Casualty
          12                                        Insurance Company of America
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &

Crutcher LLP
                                                         10
                   Case 2:20-cv-03619 Document 1 Filed 04/20/20 Page 12 of 12 Page ID #:12


               1                               DEMAND FOR JURY TRIAL
               2         Plaintiff demands trial by jury on all issues so triable.
               3
                   Dated: April 20, 2020                 GIBSON, DUNN & CRUTCHER LLP
               4
                                                         By: /s/ Theodore J. Boutrous, Jr.
               5                                         Theodore J. Boutrous Jr., SBN 132099
               6                                          tboutrous@gibsondunn.com
                                                         Richard J. Doren, SBN 124666
               7                                          rdoren@gibsondunn.com
               8                                         Deborah L. Stein, SBN 224570
                                                          dstein@gibsondunn.com
               9                                         333 South Grand Avenue
          10                                             Los Angeles, CA 90071-3197
                                                         Tel.: 213.229.7000
          11                                             Fac.: 213.229.7520
          12
                                                         ROBINSON & COLE LLP
          13                                             Stephen E. Goldman (pro hac vice forthcoming)
          14                                               sgoldman@rc.com
                                                         Wystan M. Ackerman (pro hac vice forthcoming)
          15
                                                           wackerman@rc.com
          16                                             280 Trumbull Street
                                                         Hartford, CT 06103
          17
                                                         Tel.: 860.275.8200
          18                                             Fac.: 860.275.8299
          19
                                                         Attorneys for Plaintiff Travelers Casualty
          20                                             Insurance Company of America
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &

Crutcher LLP
                                                               11
